                                                      [Dkt. No. 10]


                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE

JAMES L. THOMPSON,

     Plaintiff,                    Civil No. 19-18729 (RMB/KMW)

            v.                     ORDER

GIRARD TELL, et al,

     Defendants.


     THIS MATTER comes before the Court upon a Motion for

Default Judgment [Dkt. No. 10], submitted by pro se Plaintiff

James L. Thompson on February 14, 2020.    In this motion,

Plaintiff argues that default judgment is warranted because

Defendants have failed to file a timely answer or dispositive

pleading.   Plaintiff, however, is mistaken.   Defendants were

granted an extension of time, until February 29, 2020, to

respond to Plaintiff’s Amended Complaint [Dkt. No. 9] and filed

a timely Answer on February 18, 2020 [Dkt. No. 11].

     THEREFORE, IT IS on this 18th day of February 2020, hereby

     ORDERED that Plaintiff’s Motion for Default Judgment [Dkt.

No. 10] is DENIED; and it is further

     ORDERED that the Clerk of the Court shall MAIL a copy of

this Order to Plaintiff at: 22 East Redwood Avenue,

Pleasantville, New Jersey 08232.

                                    s/Renée Marie Bumb
                                    RENÉE MARIE BUMB
                                    UNITED STATES DISTRICT JUDGE
